Citation Nr: 0107933	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  00-06 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for frostbite, both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel

INTRODUCTION

The veteran had active military service from September 1972 
to July 1998.

This matter arises from a September 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fargo, North Dakota, which denied the benefit sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.


FINDINGS OF FACT

1.  The service medical records are without reference to 
complaints, treatment, or diagnosis of frostbite of the feet.

2.  The veteran's separation examination of April 1998 was 
without complaint or clinical finding regarding frostbite of 
the feet. 

3.  The veteran suffered severe frostbite of both feet in 
December 1998.

4.  There is no medical evidence of record to link the 
frostbite sustained in December 1998 to any incident of 
military service.


CONCLUSION OF LAW

Frostbite of both feet was not incurred during military 
service.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. § 5107).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  See id., (to be codified at 
38 U.S.C. § 5100).  The Board finds that while this law was 
enacted during the pendency of this appeal, and thus, has not 
been considered by the RO, there is no prejudice to the 
appellant in proceeding with this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (when the Board addresses 
a matter not addressed by the RO, the Board must provide an 
adequate statement of reasons and bases as to why there is no 
prejudice to the veteran).  In that regard, the Board finds 
that the appellant was provided adequate notice in the March 
2000 statement of the case and in the June 6000 statement of 
the hearing officer as to the evidence needed to substantiate 
his claim, and appeared for a personal hearing in support of 
his claim in April 2000.  Moreover, there are no records 
outstanding that are pertinent to this appeal, and the 
veteran has had ample opportunity to provide additional 
evidence.  Therefore, the Board concludes that the duty to 
assist the veteran has been satisfied in accord with the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107).  

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  With chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).   

The veteran asserts that he suffered frostbite to both feet 
in 1996, which caused him to be susceptible to the frostbite 
that occurred in 1998.  He maintains that he is entitled to 
service connection for the frostbite that occurred during 
service.

After a review of the record in its entirety, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  The service medical records are completely 
devoid of complaints or clinical findings regarding frostbite 
of the feet.  The records are likewise without complaints or 
reported symptomatology that could be associated with 
frostbite of the feet.  The veteran was seen by medical 
officers in January 1996 for dermatitis of the skin and nails 
of the hands, and he was seen in February 1996 for physical 
examination related to his duties, with no finding regarding 
his feet.  His separation examination report of April 1998 
reflected normal findings of the feet, lower extremities, and 
skin, and a chronological physician's summary made no 
reference to frostbite or abnormality of the feet or lower 
extremities.  

The veteran's private medical records reveal that he suffered 
a severe cold injury with very deep frostbite wounds to both 
feet in December 1998.  He was reportedly under the influence 
of alcohol at the time, and had fallen asleep in his truck.  
His feet were debrided with subsequent transmetatarsal 
amputation of each foot in January 1999, with a revision of 
the amputation in March 1999.  The discharge summaries for 
the various hospitalizations in December 1998, and January 
through April 1999, all reflect findings of severe frostbite 
related to the veteran having spent an extended period of 
time in his car during cold weather.

In April 1999, the veteran submitted statements from 2 of his 
private treating physicians confirming his treatment for 
severe frostbite.  Each of the physicians stated that the 
veteran had indicated a previous frostbite injury to his 
feet, and each one stated that: "Once frostbite occurs, an 
individual is more vulnerable and susceptible to 
reoccurrence."  Neither of the physicians could confirm a 
previous diagnosis of frostbite, nor could either physician 
relate the frostbite suffered in December 1998 to the 
veteran's military service.

The veteran submitted statements from his personal secretary 
and another military colleague who confirmed his presence at 
Camp Guernsey, Wyoming in late January, early February 1996, 
and attested to the extreme temperatures during that time.  A 
third colleague did not specifically remember the veteran, 
but she stated that there was a temporary duty assignment to 
Guernsey, Wyoming, and that temperatures were generally -25 
to -40 degrees Fahrenheit.  The veteran's secretary stated 
that the veteran consulted medics when he returned after 4 to 
5 hours in the field because of numbness in his feet and 
possible frostbite.  She reported that "they confirmed 
frostbite, noticing that his feet and ankles were cold and 
whitish in color."  She noted that the veteran was advised 
to return home, to warm his feet slowly, and to consult 
medical personnel if the symptoms persisted.  She stated that 
the veteran returned to work the following day.  She related 
that during that time frame. Her duty was to coordinate the 
travel details for the trip.  She did not indicate whether 
the statements she made were from her personal observation, 
or had been related to her by other individuals.

The veteran appeared for a hearing in April 2000, testifying 
that he was sent on a temporary duty assignment to Camp 
Guernsey in Wyoming at the end of January, beginning of 
February 1996.  He was there for 24 hours and was required to 
spend 4 to 5 hours visiting foxholes and inspecting troop 
readiness.  He reported that the flight surgeon had advised 
rotating people every 30 minutes because of the extreme 
temperatures, but because of his position as staff director, 
it was necessary to remain in the cold weather.  He further 
testified that he was ambulatory for most of the time.  He 
testified that upon his return to Camp Guernsey, his feet 
were numb and stinging so he sought advice from medical 
corpsmen who were there from the Wyoming National Guard.  The 
veteran testified that he reported his symptoms to the medics 
and they stated that they had neither the equipment nor the 
expertise there to help him, but that he should return home 
and warm his feet slowly.  His plane was leaving so he 
returned to his own base in Colorado.  He further testified 
that his feet were tingling when he arrived home, but they 
were better so he did not seek medical treatment and returned 
to duty the next day.  He stated that he later lost toenails 
but did not report that either because he had a Class I 
physical upcoming and did not want to say anything to 
jeopardize his rating.  He testified that during the February 
1996 physical, his feet were not observed.  

With regard to the injury sustained in December 1998, the 
veteran testified that his car stalled and he became stuck in 
bad weather conditions overnight.  He reported that he was 
afraid to leave his car because he was in a rural area with 
no houses or people around him.  He testified that he 
sustained cold injury only to his feet, and not to his ears, 
nose, hands or face.  He asserts that the lack of frostbite 
to any other part of his body should substantiate a previous 
frostbite injury to his feet.

In assessing the record in its entirety, the Board concludes 
that the preponderance of the evidence is against the claim 
for service connection for frostbite.  The only evidence of 
record to indicate that the veteran sustained a cold injury 
resulting in frostbite during service, is his own statement, 
and that of his personal secretary, and it is unclear whether 
the secretary was an eyewitness to these events.  While the 
veteran is certainly competent to report symptoms he feels, 
and the secretary is competent to report her observations, 
neither of them carry the medical credentials or expertise 
necessary to diagnose frostbite.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, the veteran's testimony and 
the secretary's statement are not in complete agreement.  
According to the secretary, the veteran's feet were observed 
by the medics to be whitish in color.  The veteran's 
testimony indicated that he consulted the medics by reporting 
his symptoms without any physical examination or observation.  

With regard to the statements from the veteran's private 
physicians, the Board does not dispute their opinions that a 
prior frostbite injury renders one more susceptible to 
further injury.  However, in the instant case, there is no 
medical evidence to document that the veteran suffered from 
frostbite during service.  Accordingly, as there is no 
medical evidence to show a diagnosis of frostbite during 
service, the claim must be denied.  It follows that, as there 
is no evidence of record that is in relative equipoise, the 
doctrine of reasonable doubt is not for application.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990).   

The Board notes that since the alleged injury was not alleged 
to have been incurred during combat, 38 U.S.C.A. § 1154(b) is 
not for consideration, and lay evidence is not sufficient to 
support a finding of frostbite.  See 38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2000).  


ORDER

Entitlement to service connection for frostbite is denied.



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

